PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
DEMUTH et al.
Application No. 15/337,507
Filed: October 28, 2016
Attorney Docket No. SEUR-00601
:
:
:         DECISION ON PETITION
:
:




This is a decision on the renewed petition under 37 CFR 1.137(a), filed January 29, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue on or before May 12, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed February 12, 2020.  Accordingly, the date of abandonment of this application is May 13, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the issue fee of $500.00 previously submitted September 17, 2020; (2) the petition fee of $1,050.00, and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

This application is being referred to the Office of Data Management for processing into a patent.	


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions